Citation Nr: 0705519	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The veteran's claim for service connection for a back 
disability was previously before the Board in July 2004.  At 
that time, the veteran's appeal was remanded for additional 
evidentiary development.  In June 2005, the veteran's appeal 
was again before the Board.  The veteran's appeal was again 
remanded for additional evidentiary development.  The Board 
finds that no more evidentiary development is required and 
that the veteran's appeal is now ready for appellate review.

The Board notes that the veteran submitted an October 10, 
2006 letter that alleged that there was clear and 
unmistakable error (CUE) committed in previous decisions.  
The Board notes that CUE is a claim properly brought against 
a previous determination that is final and binding.  See 
38 C.F.R. § 3.105(a).  As the RO's May 2002 determination in 
this case is not final nor binding on the Board's decision 
made below on the veteran's appeal, the Board concludes that 
there is no need to further discuss the veteran's claim of 
CUE.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A back disability was not present in service or 
manifested for many years thereafter, and no back disability, 
to include degenerative joint disease, is otherwise 
attributable to service.




CONCLUSION OF LAW

A back disability, to include degenerative joint disease, was 
not incurred in or aggravated by service, nor may 
degenerative joint disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April 2002 and August 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The August 2004 letter also generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran, however, was not provided a 
notification letter that included additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
until the August 2004 letter, after the May 2002 rating 
decision on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, supplemental statements of the 
case were issued subsequent to the most recent notice making 
all notices pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The Board notes that the veteran was provided with 
a VA medical examination in May 2003 regarding the veteran's 
claim for service connection for a back disability.  See 
38 C.F.R. § 3.159(c)(4).  

In the July 2004 and June 2005 remands, the Board found that 
the Appeals Management Center (AMC)/RO should attempt to 
obtain outstanding relevant medical evidence.  Pursuant to 
the June 2005 remand, the AMC attempted to obtain these 
records.  Three medical centers at which the veteran stated 
he received treatment sent notice that they did not possess 
any records regarding the veteran.  In October 2005, the 
veteran was informed that he needed to sign new consent forms 
regarding three other places of treatment, as the previously 
signed consent forms were no longer valid.  The veteran did 
not send in these consent forms.  In March 2006, the veteran 
was again informed that he needed to sign these consent forms 
and was provided with the forms.  The veteran did not 
respond.  The Board finds that all reasonable efforts were 
made to obtain the relevant records and that no additional 
attempts are required.  See 38 C.F.R. § 3.159(c)(1).  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted on a presumptive basis for certain chronic 
diseases, such as degenerative joint disease, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

The veteran alleged that he either incurred a back injury in 
service or that a back disability that pre-existed service 
was permanently aggravated by service.  The veteran 
specifically asserted that, while stationed in Germany, his 
back was injured completing demanding physical training and 
work in cold temperatures.

The veteran's service medical records include reports of 
medical examination done at the time of enlistment and 
separation from service.  Neither document indicates the 
presence of a back disability.  The veteran also completed 
reports of medical history at the time of enlistment and 
separation from service.  The veteran did not indicate a 
history of any back condition or pain at either time. 
Significantly, at the time of the separation examination, he 
noted several illnesses and injuries, but made no reference 
to his back. The veteran's claims file does not contain any 
service treatment records for a back disability.

The veteran's claims file includes post-service VA treatment 
records for back pain.  In a January 1996 VA record, a 
radiologist read an x-ray of the veteran's lumbosacral spine.  
The radiologist noted marked narrowing of the intervertebral 
disk space at L5-S1, pseudoarticulation of L5 and S1 on the 
left, a Schmorl's node deformity, and some spurring of L4.  
The radiologist's impression was that the veteran had 
degenerative disc disease at L5-S1.  In a July 2001 VA 
treatment record, a physician assistant noted that the 
veteran injured his back in service approximately 34 years 
ago.  In an August 8, 2001 treatment record, a resident 
physician noted that the veteran sought treatment for low 
back pain that the veteran has experienced for thirty-five 
years.  The veteran noted that the pain "comes and goes" 
and is exacerbated with turning and twisting.  The veteran 
noted relief with Vicodin.  An August 23 2001 VA treatment 
record indicates that the veteran had experienced back pain 
for thirty-five years.  An x-ray indicated that the veteran 
had mild degenerative changes of the back.  

A private treatment record dated in March 2003 indicates that 
the veteran has degenerative disk disease.  The doctor 
completing the record noted that the veteran relates the back 
disability to service.  In an April 2003 private x-ray 
report, a staff physician noted that the x-ray showed 
findings compatible with early degenerative joint disease.

The veteran underwent a VA medical examination in May 2003.  
The examiner noted review of the veteran's claims file.  The 
examiner further noted that the veteran related always having 
back trouble.  The veteran reported to the examiner that he 
sought medical treatment while in service.  The veteran 
related to the examiner that he fell in 1974 and had 
automobile accidents in 1980 and 1986.  The examiner found 
that the veteran had degenerative disk disease of the lumbar 
spine.  He opined that, based on the information provided, 
there was insufficient evidence to suggest that there was an 
etiological relationship between the veteran's experiences 
while on active military duty and the veteran's current 
complaints regarding his back.

The Board first notes that the veteran contends that the 
January 1996 x-ray report which indicated that the veteran 
has Schmorl's disease is evidence that he has a congenital 
back disability and that this back disability was permanently 
aggravated by service.  Without making a finding whether 
Schmorl's disease is a congenital defect, the Board notes 
that congenital or developmental abnormalities are not 
considered "diseases or injuries within the meaning of 
applicable legislation" and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. § 
3.303(c).  While service connection may be granted for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury, 
there is no medical evidence that such occurred here.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  

As noted, the veteran was not found to have a back disability 
upon entering service, and therefore, the veteran will be 
presumed to have been in sound condition when he entered 
service.  See 38 C.F.R. § 3.304(b).  As outlined above, the 
record includes VA treatment records that note that the 
veteran's back disability began in service; the medical 
professionals making these records did not note the basis of 
these notations and there is no evidence that these medical 
professions had access or reviewed the veteran's claims file.  

It appears, instead, that the medical professions indicated 
the nexus of the veteran's back disability based on history 
provided by the veteran.  The Board notes that the veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation. Accordingly, his lay opinion 
regarding nexus does not constitute competent medical 
evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, an 
opinion statement regarding nexus, not enhanced by any 
additional medical comment, by that examiner based on the 
veteran's statements lacks probative value.  See Swann v. 
Brown, 5 Vet. App. 229 (1993).  

In contrast, in his May 2003 examination report, the examiner 
noted review of the veteran's claims file.  Based on all the 
evidence he reviewed and examination of the veteran, the 
examiner found that there was not a nexus between the 
veteran's current back disability and service.  As his 
opinion was based on review of the veteran's records and is 
substantiated by complete rationale, the Board places 
substantial weight on the examiner's May 2003 opinion.  

Further, the first medical evidence in the veteran's claims 
file indicating that the veteran had a back disability is the 
January 1996 VA treatment record, more than 27 years after 
leaving service.  Therefore, there is no evidence that the 
veteran's back disability became manifest to a compensable 
degree within one year from the date of leaving service.  See 
38 C.F.R. § 3.307.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In other words, this type of evidence is too remote 
to be causally linked.  Although the Board also has 
considered the statements submitted from the veteran's spouse 
and his brother regarding the pain he experiences, none of 
the aforementioned medical evidence links the current 
degenerative back condition to his service, to include the 
applicable presumptive period.

The Board finds that the veteran does not have a back 
disability related to service. In coming to this finding, the 
Board relies on the May 2003 examination report as the most 
probative evidence of record regarding whether the veteran's 
current back disability is related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a back disability 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


